IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of,                          :   No. 1551 Disciplinary Docket No. 3
                                           :
                                           :   No. 183 DB 2009
WAYNE D. BOZEMAN                           :
                                           :   Attorney Registration No. 200258
PETITION FOR REINSTATEMENT                 :
                                           :   (Chester County)



                                        ORDER


PER CURIAM


       AND NOW, this 13th day of April, 2016, the Petition for Reinstatement is denied.

       Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).